EXHIBIT 10.6

CORNING NATURAL GAS HOLDING CORPORATION

AND

COLD SPRING CONSTRUCTION PROFIT SHARING PLAN

WITH

QCI ASSET MANAGEMENT, INC.,
AS REGISTERED INVESTMENT ADVISOR

PURCHASE AGREEMENT

Dated as of April 14, 2014

TABLE OF CONTENTS

Page

Section 1

Sale and Purchase.

1

Section 2

Closing.

1

Section 3

Representations and Warranties of the Company.

2

Section 4

Representations and Warranties of the Purchaser and QCI.

8

Section 5

Covenants of the Company.

10

Section 6

Restrictions on Acquisition and Transfer.

10

Section 7

Survival of Representations and Warranties.

13

Section 8

Notices.

13

Section 9

Entire Agreement.

14

Section 10

Successors and Assigns.

14

Section 11

Headings.

14

Section 12

Governing Law.

14

Section 13

Counterparts.

15

Section 14

No Delay, Waiver.

15

Section 15

Severability.

15

;

Exhibits

Exhibit A Form of Legal Counsel Opinion

Schedules

Schedule 3.1(b) Schedule of Owned Entities including Subsidiaries

Schedule 3.6 Schedule of Outstanding Options, Warrants, Rights or Other
Securities of the Company

Schedule 3.7 Material liabilities incurred or accrued since Form 10-K for fiscal
year ended September 30, 2013

Schedule 3.10 Litigation, Applications and Proceedings

i.

;

PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of April 14, 2014, between Corning Natural Gas
Holding Corporation, a New York corporation (the "Company"), and Cold Spring
Construction Profit Sharing Plan (the "Purchaser"), and QCI Asset Management
Inc., as registered investment advisor ("QCI").

W I T N E S S E T H

:



WHEREAS, the Company desires to issue and sell to the Purchaser, and QCI,
pursuant to authority delegated to it, has determined that the Purchaser should
purchase from the Company, 20,000 shares of Common Stock, par value $0.01 per
share (the "Shares"), of the Company, in accordance with and subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the representations, warranties and
agreements herein contained, the parties hereto agree as follows:

Section 1. Sale and Purchase

.



In reliance upon the representations and warranties contained herein and subject
to the terms and conditions hereof, on the Closing Date, the Company agrees to
sell to the Purchaser, and the Purchaser agrees to purchase, the Shares.

Section 2. Closing

.



The closing of the sale and purchase of the Shares (the "Closing") is taking
place at the offices of Nixon Peabody LLP, Clinton Square, Rochester, NY 14604,
concurrently with the execution and delivery of this Agreement.

2.1 Purchase of Shares; Payment of Purchase Price

At the Closing, the Purchaser is purchasing, and the Company is selling to the
Purchaser, the Shares, at a per share cash price of $16.40, resulting in an
aggregate cash purchase price of Three Hundred Twenty-two Thousand, Eight
Hundred Dollars ($328,000.00) (the "Purchase Price"). At the Closing, the
Purchaser is delivering cash in an amount equal to the Purchase Price by wire
transfer in immediately available funds in full payment for the Shares to the
account designated by the Company and the Company is delivering to the Purchaser
certificates representing the Shares.

At the Closing:

a. the Company is irrevocably directing its transfer agent (Registrar and
Transfer Company) to issue a certificate representing the Shares to: Hunter &
Co. FBO Cold Spring Construction Profit Sharing Plan;

b. QCI is causing the the Purchaser to deliver the Purchase Price to the order
of the Company; and

c. QCI will cause the Purchaser to deliver a Form W-9 or comparable substitute
or appropriate alternative form to the Company.

2.2 Expenses

Each party shall pay its own expenses incurred in connection with this Agreement
and the sale and purchase of the Shares.

Section 3. Representations and Warranties of the Company

.



The Company represents and warrants to QCI as agent for the Purchaser as
follows:

a. The Company is a corporation duly organized and validly existing under the
laws of the State of New York and has all requisite power and authority to enter
into and perform its obligations under this Agreement and to own, lease and
operate its properties and conduct its business as now being conducted, and is
duly qualified to transact business and is in good standing (to the extent such
concept is applicable) under the laws of each other jurisdiction in which its
owns or leases properties, or conducts any business, so as to require such
qualification, except where the failure to do so would not have a Material
Adverse Effect (as defined below).

b. The Company does not own any interest in any other entity other than the
entities listed on Schedule 3.1(b). Schedule 3.1(b) lists the ownership of the
outstanding equity interests in such entities, their jurisdiction of
organization and indicates whether or not such entities are consolidated with
the Company for financial reporting purposes. Each of the consolidated entities
is referred to as a "Subsidiary" and collectively as the "Subsidiaries". Each of
the Subsidiaries has been duly organized and is validly existing and in good
standing (to the extent such concept is applicable) under the laws of their
respective jurisdictions of incorporation or formation and have full power and
authority to own, lease and operate their properties and to conduct their
businesses as now being conducted, and each Subsidiary is duly qualified to
transact business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts any business, so
as to require such qualification, except where the failure to be in good
standing or to so qualify would not have a Material Adverse Effect.

c. As used in this Agreement, "Material Adverse Effect" means any event,
circumstance or condition that has had or is reasonably expected to have a
material adverse effect on the business, assets, liabilities, results of
operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole or that would materially impair the Company's
ability to perform its obligations under this Agreement.

d. The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated herein and therein (including the
sale and delivery of the Shares) will not conflict with or result in a breach by
the Company of, or constitute a default by the Company under or result in the
creation of any lien, security interest or encumbrance upon the stock or assets
of the Company or any of the Subsidiaries under: (i) the Company's Certificate
of Incorporation, filed with the New York Secretary of State on July 19, 2013
("Certificate of Incorporation") or the By-laws of the Company (the "By-Laws"),
(ii) any contract, agreement or instrument to which the Company is a party or by
which its properties are subject, or (iii) any existing applicable law, rule,
published regulation, judgment, order or decree of any government, governmental
instrumentality or court having jurisdiction over the Company, except for such
breaches, defaults, liens, security interests or encumbrances upon the stock or
assets of the Company, or imposition of additional burdens which, in the
aggregate, would not have a Material Adverse Effect.

;

Page 2.

;

3.2 No Material Default

.



None of the Company or the Subsidiaries: (a) is in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, contract, commitment, instrument, plan, undertaking or regulatory
requirement (including, without limitation, any and all leases, mortgages, and
other contractual arrangements with respect to real property) material to the
business of the Company and the Subsidiaries taken as a whole (collectively, the
"Contracts"), and (b) no event has occurred which, with or without the giving of
notice or lapse of time or both, would constitute or result in a default
thereunder except, in the case of each of (a) and (b), for such defaults as
would not, individually or in the aggregate, have a Material Adverse Effect.
Each of the Contracts is valid and enforceable in accordance with its terms
except to the extent that enforcement thereof may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws now or hereafter in effect relating to creditors' rights generally and (ii)
general principles of equity (regardless of whether enforceability is considered
in a proceeding at law or in equity) and except for those failures of Contracts
(or provisions thereof) to be valid or enforceable which would not, in the
aggregate, have a Material Adverse Effect.

3.3 Shares

.



The Company has all requisite corporate right, power and authority to issue,
sell, and deliver the Shares as contemplated by this Agreement; and upon such
issuance, sale and delivery, and payment of the Purchase Price therefor as
contemplated by this Agreement, the Purchaser will receive good and valid title
to the Shares, free and clear of any pledge, lien, security interest, charge,
claim, equity or encumbrance of any kind and such Shares will be fully paid and
non-assessable.

3.4 Obligations Binding

.



This Agreement to has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, and
(ii) equitable principles of general applicability relating to the availability
of specific performance, injunctive relief or other equitable remedies.

;

Page 3.

;

3.5 Capitalization

.



a. The authorized capital stock of the Company as of the date of this Agreement
consists of 3,500,000 shares of Common Stock, of which, as of February 28, 2014,
2,271,840 shares were issued and outstanding, and 500,000 shares of Preferred
Stock, par value $0.01 per share, none of which is outstanding. All of the
issued and outstanding shares of capital stock of the Company have been duly and
validly authorized and issued, are fully paid and nonassessable and are free
from preemptive rights.

b. Except as set forth on Schedule 3.6, there are no outstanding options,
warrants, rights or other securities exercisable for, exchangeable for or
convertible into equity securities of the Company.

3.6 No Registration Under the Securities Act

.



Assuming (a) the accuracy of the Purchaser's representations and warranties set
forth in Section 4, and (b) the due performance by the Purchaser of its
covenants and agreements contained herein (including, without limitation,
compliance with the restrictions set forth in the legends on the certificate(s)
evidencing the Shares), it is not necessary in connection with the offer, sale
and delivery of the Shares in the manner contemplated by this Agreement to
register the Shares under the Securities Act of 1933, as amended (the
"Securities Act").

3.7 Financial Statements

.



The financial statements and supporting schedules included in the Company's
periodic filings filed pursuant to the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), for the year ended September 30, 2013, and the
quarterly period ended December 31, 2013, are complete and correct in all
material respects and present fairly in all material respects the consolidated
financial position of the Company and the Subsidiaries for periods after
September 30, 2013 and for Corning Natural Gas Corporation ("Corning Gas") and
its consolidated subsidiaries for periods prior to that date, as of the dates
specified (subject to normal year-end audit adjustments in the case of unaudited
interim financial statements) and the consolidated results of their operations
for the periods specified (subject to normal year-end audit adjustments in the
case of unaudited interim financial statements); such financial statements,
including the related schedules and notes thereto, were prepared in conformity
with generally accepted accounting principles as applied in the United States
("GAAP") on a consistent basis during the periods involved, except as indicated
therein or in the notes thereto. None of the Company nor any of the Subsidiaries
has any material liability (whether accrued, absolute, contingent, unliquidated
or otherwise, whether due or to become due) known to the Company, other than:
(i) liabilities disclosed in any report filed by the Company under the Exchange
Act (collectively, the "Exchange Act Reports"), (ii) liabilities which have
arisen after the date of the last Exchange Act Report, in the ordinary course of
business, including those set forth on Schedule 3.7, and (iii) liabilities which
would not have, in aggregate, a Material Adverse Effect.

;

Page 4.

;

3.8 Exchange Act Compliance

.



The Company has timely filed all Exchange Act Reports required to be filed with
the Securities and Exchange Commission pursuant to the Exchange Act. All such
Exchange Act Reports, when so filed, complied in form and substance in all
material respects with the Exchange Act and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

3.9 No Material Adverse Changes

.



Since September 30, 2013 except as stated in any Exchange Act Report filed since
such date or as disclosed herein pursuant to Section 3.7: (a) there has been no
event, circumstance or condition relating to or affecting the business, assets,
liabilities, results of operations or condition (financial or otherwise) of the
Company and the Subsidiaries taken as a whole, or the ability of the Company to
continue to conduct business in the usual and ordinary course of the Company and
the Subsidiaries taken as a whole, whether or not arising in the ordinary course
of business, which would have a Material Adverse Effect; and (b) except for the
transactions contemplated by this Agreement or as set forth in the Exchange Act
Reports, there has been no material transaction entered into by the Company or
any of the Subsidiaries other than (i) transactions in the ordinary course of
business or (ii) transactions which would not have a Material Adverse Effect;
and (c) there have not been any changes in the capital stock of the Company. On
the date hereof, no dividend or other distribution with respect to the Company's
Common Stock has been declared but not yet paid or distributed which has a
record date prior to the date hereof.

3.10 Litigation

.



Other than proccedings by Corning Gas with the New York Public Sevice Commission
and its staff, the Federal Energy Regulatory Commission, applications and
proceedings with various municipal bodies with respect to permits, franchises,
rights-of-way and similar actions in the ordinary course of business, of which
the material applications and proceedings are listed on Schedule 3.10 hereof,
there is no action, suit, investigation or proceeding (whether or not
purportedly on behalf of the Company or any of the Subsidiaries) before or by
any court or governmental agency or body, domestic or foreign, now pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any of the Subsidiaries, which in the aggregate, could reasonably be expected to
have a Material Adverse Effect or materially impair the Company's ability to
perform its obligations under this Agreement.

;

Page 5.

;

3.11 Title to Properties; Leasehold Interests

.



a. Except as disclosed in any Exchange Act Report, or except to the extent that
the inaccuracy of any of the following, in the aggregate, would not have a
Material Adverse Effect: (i) the Company or one or more of the Subsidiaries, has
such title to real properties where its assets are located as provides
reasonable assurance of the Company's ability to use such assets in its business
in the ordinary course, and has good title or an enforceable leasehold interest,
license or other lawful right to use all assets that are used in the Company's
or one or more of the Subsidiaries' business substantially in the manner in
which they currently are operated, in each case, subject only to Permitted
Exceptions (as herein defined); (ii) all leases under which the Company or any
of the Subsidiaries leases any property that is material to the business of the
Company and the Subsidiaries taken as a whole are in full force and effect, and
none of the Company nor any such Subsidiary is in default in any material
respect of any of the terms or provisions of any of such leases and to the
Company's knowledge no claim has been asserted by anyone adverse to any such
entity's rights as lessee under any of such leases, or affecting or questioning
any such entity's right to the continued possession or use of the properties
under any such leases or asserting a default under any such leases, and (iii)
all liens, charges or encumbrances on or affecting any of the property and
assets of the Company and the Subsidiaries which are required to be disclosed in
the Company's Exchange Act Rreports are disclosed therein.

b. As used in this Agreement, "Permitted Exceptions" means: (i) real estate
taxes and assessments not yet delinquent or being contested in good faith; (ii)
covenants, restrictions, easements and other similar agreements; (iii) zoning
laws, ordinances and regulations, building codes, rules and other local
governmental laws, regulations, rules and orders affecting any of the Company's
or any Subsidiary's property, provided that the same are not violated by
existing improvements or the current use and operation of such property; (iv)
any imperfection of title which does not materially and adversely affect the
current use, operation or enjoyment of any of the Company's real property and
does not render title to such real property unmarketable or uninsurable and does
not materially impair the value of such property; and (v) liens securing
financing by the Company.

3.12 Environmental Compliance

.



a. Except as disclosed in any Exchange Act Report, the Company and each of the
Subsidiaries has complied and is in compliance with all Environmental Statutes
(as hereinafter defined), except for such noncompliance as would not have a
Material Adverse Effect.

b. The Company has no knowledge of any occurrence or circumstance that, with
notice or passage of time or both, would give rise to a claim under or pursuant
to any federal, state or local Environmental Statute pertaining to Hazardous
Materials on or originating from any real property owned or occupied by the
Company or any of the Subsidiaries, including without limitation pursuant to any
Environmental Statute, which claim would have a Material Adverse Effect.

c. As used herein, "Hazardous Materials" means (i) petroleum and petroleum
products, byproducts or breakdown products, radioactive materials,
asbestos-containing materials, polychlorinated biphenyls and radon gas and (ii)
any other chemicals, materials or substances designated, classified or regulated
as hazardous or toxic or as a pollutant or contaminant or any other hazardous
material as defined by any federal, state or local environmental law, ordinance,
rule or regulation, relating to pollution or protection of the environment,
health, safety or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials (individually, an "Environmental
Statute") or by any federal, state or local governmental authority having or
claiming jurisdiction over the properties and assets described in the Company's
periodic reports filed pursuant to the Exchange Act (a "Governmental
Authority").

;

Page 6.

;

3,13 Taxes

.



The Company has timely filed or filed for extensions of the filing period and
filed within such extended period all federal, state, local, foreign and other
tax returns, reports, information returns and statements (except for returns,
reports, information returns and statements the failure timely to file which
will not result in any Material Adverse Effect) required to be filed by it. The
Company has paid or caused to be paid all material taxes (including interest and
penalties) that are due and payable by the Company and the Subsidiaries, except
those taxes which are being contested by the Company and the Subsidiaries in
good faith by appropriate proceedings and in respect of which adequate reserves
are being maintained on the Company's books in accordance with GAAP. The Company
and the Subsidiaries do not have any material liabilities for taxes other than
those incurred in the ordinary course of business and in respect of which
adequate reserves are being maintained by the Company in accordance with GAAP
consistently applied. No deficiency or assessment with respect to, or proposed
adjustment of, the Company's federal, state, local, foreign or other tax returns
is pending or, to the best of the Company's knowledge, threatened. There is no
tax lien, whether imposed by any federal, state, local or other tax authority,
outstanding against the assets, properties or business of the Company or any
Subsidiary. There are no applicable taxes, fees or other governmental charges
payable by the Company or any of the Subsidiaries in connection with the
execution and delivery of this Agreement or the issuance to the Purchaser by the
Company of the Shares.

3.14 Insurance

.



The Company and the Subsidiaries each carry or are entitled to the benefits of
insurance in such amounts and covering such risks as is reasonably sufficient
under the circumstances or is customary in the industry and all such insurance
is in full force and effect.

3.15 Employees, ERISA

.



The Company and its Subsidiaries have good relationships with its employees and,
since September 30, 2013, have not had any labor issues which have has a
MaterialAdverse Effect on their business or operations. There is no strike or
work stoppage existing or, to the knowledge of the Company threatened against
the Company or the Subsidiaries. Other than as disclosed in any Exchange Act
Report, the Company and the Subsidiaries have not established, sponsored,
maintained, made any contributions to or been obligated by law to establish,
maintain, sponsor or make any contributions to any "employee pension benefit
plan" or any material "employee welfare benefit plan" (as such terms are defined
in the Employee Retirement Income Security Act of 1974, as amended ("ERISA")),
including, without limitation, any "multi-employer plan," except where the
liabilities associated with such plan or plans would not have a Material Adverse
Effect. The Company and the Subsidiaries are in compliance with all applicable
laws relating to the employment of labor, including bargaining and the payment
of social security and other taxes, and with ERISA, except where the failure to
so comply would not have a Material Adverse Effect.

;

Page 7.

;

3.16 Governmental Consents

.



Other than such consents as have been obtained and filings under applicable
federal and state securities laws, no consent, approval or authorization of, or
declaration or filing with, any governmental authority on the part of the
Company is required for the valid execution, delivery or performance of this
Agreement or the valid offer, issuance, sale and delivery of the Shares.

3.17 Legal Compliance

.



Except as disclosed in any Exchange Act Report, the Company and the Subsidiaries
are in compliance with all applicable laws, rules, regulations, orders,
licenses, judgments, writs, injunctions or decrees, except to the extent that
failure to comply would not have a Material Adverse Effect. The Company and the
Subsidiaries have all necessary permits, licenses and other authorizations
required to conduct their businesses as currently conducted, and as proposed to
be conducted, except where a failure to have such permits, licenses or other
authorizations would not have a Material Adverse Effect. Except as disclosed in
the Exchange Act Reports, none of the Company nor any Subsidiary has violated
any domestic or foreign law or any regulation or requirement, which violation
has or would be reasonably likely to have a Material Adverse Effect, and none of
the Company nor any Subsidiary has received notice of any such violation. There
are no adverse orders, judgments, writs, injunctions, decrees or demands of any
court or administrative body, domestic or foreign, or of any other governmental
agency or instrumentality, domestic or foreign, outstanding against the Company
or the Subsidiaries which would have a Material Adverse Effect.

Section 4. Representations and Warranties of the Purchaser and QCI.

The Purchaser represents and warrants to the Company as follows:

4.1 Organization and Standing

.



The Purchaser is validly organized as a employee benefit plan under the laws of
the State of New York with full power and authority to own, lease and operate
its properties and conduct its business as now being conducted. The Purchaser
has all requisite power and authority to purchase and hold the Shares and to
enter into and perform its obligations under this Agreement. QCI is a validly
organized limited liability company under the laws of the State of New York and
is fully registered as an investment advisor under the U.S. Investment Advisors
Act of 1940, as amended. QCI has full authority under its agreement with the
Purchaser to purchase the Shares on behalf of Purchaser and to execute this
Agreement on Purchaser's behalf.

;

Page 8.

;

4.2 Agreement

.



This Agreement has been duly authorized by all necessary action on the part of
the Purchaser, and this Agreement has been duly executed and delivered by QCI on
behalf of the Purchaser and constitute the legal, valid and binding obligations
of the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors' rights generally
and (ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).

4.3 Governmental and Other Consents

.



No consent, approval or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority or any other
person is required to be obtained by the Purchaser in connection with the
execution, delivery or performance of this Agreement by the Purchaser or of any
of the transactions contemplated hereby or thereby.

4.4 Investment Representation, Transfer Restrictions

.



The Purchaser is acquiring the Shares for its own account and not with a view
to, or for sale in connection with, any distribution thereof. Neither QCI nor
Purchaser was solicited by means of any general solicitation or advertising nor
at any seminar or meeting whose attendees has been invited by any general
solicitation of advertising. QCI and Purchaser understand that the Shares are
being offered in a transaction not involving any public offering within the
meaning of the Securities Act, that the Shares have not been and will not be
registered under the Securities Act or any applicable blue sky or state
securities laws and that if it decides to resell, pledge or otherwise transfer
the Shares, the Shares may be offered, resold, pledged or otherwise transferred
only in accordance with any applicable securities laws of any applicable
jurisdiction and the restrictions set forth in the legends on the certificates
evidencing the Shares. As of the date hereof, none of the Purchaser or its
"Affiliates" owns, directly or beneficially, 10% or more of the outstanding
voting equity in any gas or electric corporation subject to the jurisdiction of
the New York State Public Service Commission. As used herein, "Affiliates" means
any entity controlling or under direct or common control with the Purchaser.

4.5 No Violation or Conflict

.



The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated herein and therein (including the
purchase and acceptance of the Shares) will not conflict with or result in a
breach by the Purchaser of, or constitute a default by the Purchaser under: (i)
organizational documents, (ii) any contract, agreement or instrument to which
the Purchaser is a party or by which the Purchaser is bound, or (iii) any
existing applicable law, rule, published regulation, judgment, order or decree
of any government, governmental instrumentality or court having jurisdiction
over the Purchaser, except for such breach or default as would not adversely
affect the ability of the Purchaser to perform its obligations under this
Agreement.

;

Page 9.

;

4.6 RIA; Sophisticated Purchaser/Accredited Investor

.



QCI is a Registered Investment Advisor ("RIA") under the Investment Advisors Act
of 1940, as amended. QCI has investment discretion with respect to certain
assets of the Purchaser including the assets to pay the purchase price for the
Shares. In the normal course of its business or its investing activities, and as
provided by agreement with the Purchaser, QCI invests in or purchases securities
similar to the Shares, and it has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
purchasing such securities. The Purchaser is an "accredited investor" within the
meaning of Rule 501(a) of the Securities Act as an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974 if the
investment decision is made by a plan fiduciary, as defined in section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

4.7 Disclosure; Access to Information

.



The Purchaser has had access to the Exchange Act Reports and the Exhibits
thereto. The Purchaser has had the opportunity to ask questions of, and receive
answer from, officers of the Company concerning the terms and conditions of the
offering of the Shares and to obtain any additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary in Purchaser's sole judgment for the Purchaser to verify the accuracy
of the information provided by the Company in the Exchange Act Reports, in this
Agreement and otherwise. The Purchaser has conducted such diligence about the
Shares, the Company and its as the Purchaser believes in connection with its
investment.

4.8 Investment Company

The Purchaser is not required to register as an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.

Section 5. Covenants of the Company.

5.1 No Sale of Security

.



Neither the Company nor any affiliate of the Company will sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which would be integrated with the sale of the
Shares in a manner which would require registration under the Securities Act of
the offer or sale of the Shares to the Purchaser.

5.2 No General Solicitation

Neither the Company nor any affiliate of the Company will solicit any offer to
buy or offer to sell the Shares by means of any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner which would require registration of the offer
or sale of the Shares to the Purchaser under the Securities Act.

5.3 Filing of Exchange Act Reports

After the date of this Agreement, the Company will timely file all documents
required to be filed with the Commission pursuant to Section 13 or 15 of the
Exchange Act except where the failure to so timely file would not have a
Material Adverse Effect or cause the requirements of Rule 144(c) under the
Securities Act not to be met.

;

Page 10.

;

5.4 No Public Disclosure

Except for filings by Purchaser under Section 13 of Exchange Act, and of a
Current Report on Form 8-K by the Company, neither the Company nor the Purchaser
will make any public disclosure concerning the transactions contemplated by this
Agreement unless such disclosure has been provided to the other party at least
two business days prior to such disclosure, unless such disclosure is required
more promptly by applicable law.

Section 6. Restrictions on Acquisition and Transfer.

6.1 Standstill

.



For the period (the "Standstill Period") commencing on the date hereof and
ending on the earlier of: (i) the date which is six months from the date of this
Agreement; and (ii) the date a person not affiliated with Purchaser or its
associates (as such term is defined in Rule 12b-2 promulgated under the Exchange
Act) acquires, announces an intention to acquire or proposes to acquire in an
transaction described in clauses (a) through (j) below not approved by the Board
of Directors of the Company; Purchaser will not, and will cause its associates
(as such term is defined under the Exchange Act) and its affiliates whom it
controls (as such term is defined under the Exchange Act) not to, unless
expressly requested in writing, in advance, by the Company or pursuant to a
written agreement with the Company, directly or indirectly, in any manner
whatsoever:

a. acquire, announce an intention to acquire, offer or propose to acquire,
solicit an offer to sell or donate or agree to acquire, or enter into any
arrangement or undertaking to acquire, directly or indirectly, by purchase, gift
or otherwise, record or direct or indirect beneficial ownership interest in any
securities or any assets of the Company or any direct or indirect rights,
warrants or options to acquire record or direct or indirect beneficial ownership
of any securities or assets of the Company (an "Acquisition"), if such
Acquisition would cause Purchaser to beneficially own 10% or more of the voting
equity securities of the Company;

b. make, propose to make, or participate in any merger, consolidation, business
combination, recapitalization, restructuring, liquidation, dissolution, or other
similar transaction involving the Company;

c. solicit, make, effect, initiate, cause or, in any way participate in (other
than by granting a proxy to management representatives), directly or indirectly,
any "solicitation" of "proxies" (as such terms are defined in the proxy rules of
the Securities and Exchange Commission promulgated pursuant to Section 14 of the
Exchange Act) or consents from any holders of any securities of the Company;

;

Page 11.

;

d. call or seek to have called any meeting of the stockholders of the Company or
any subsidiary thereof or seek or act, alone or in concert with others, to
advise or influence in any manner whatsoever, any person or entity with respect
to the Company;

fe form, join or participate in, or otherwise encourage the formation of, any
"group" (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to the record or beneficial ownership of any securities of the Company;

f. arrange, facilitate, or in any way participate, directly or indirectly, in
any financing for the purchase by any person in a transaction not approved by
the Board of Directors of the Company of any securities or assets of the Company
or any of its subsidiaries;

g. (1) act, directly, or indirectly, to seek to control, advise, direct or
influence the management, Board of Directors (including any individual members
thereof), stockholders, policies or affairs of the Company or any subsidiary
thereof; provided, however, that nothing contained herein shall prevent
Purchaser from freely communicating privately with management and the directors
Purchaser's observations, recommendations and preferences with respect to the
Company, its operations and policies; or (2) disclose an intent, purpose, plan
or proposal with respect to the Company or any subsidiary thereof inconsistent
with the provisions of this letter agreement, including, without limitation, any
intent, purpose or plan that requires the Company to waive the benefit of or
amend any provision of this letter agreement;

h. take any action which might require the Company to make a public announcement
regarding any matter of the types set forth in clauses (a) through (g) of this
Section 6.1;

i. agree or offer to take, or encourage (other than by granting a proxy to
management representatives) or propose (publicly or privately) the taking of, or
announce an intention to take, any action referred to in clauses (a) through
(g), inclusive, of this Section 6.1;

j. assist, induce or encourage (other than by granting a proxy to management
representatives), or enter into discussions, negotiations, arrangements or
understandings with, any person to take any action of the type referred to in
clauses (a) through (i), inclusive, of this Section 6.1.

The expiration of the Standstill Period shall not terminate or otherwise affect
any of the other provisions of this letter agreement.

6.2 Transfer Restriction

.



a. For a period ending six months after the date of this Agreement (the
"Restricted Period"), the Purchaser agrees that it shall not sell, transfer or
otherwise dispose of the Shares or any right, title, or interest therein to any
person, other than (i) to an entity controlled by or under common control with
the which agrees to be bound by the terms of this Agreement, or (ii) to an
"accredited investor" (as defined under the rules and regulations under the
Securities Act) after complying with paragraph (b) below.

;

Page 12.

;

b. During the Restricted Period, the Purchaser may not sell or otherwise
transfer the Shares, in whole or in part, to an accredited investor without
first offering to sell such Shares to the Company or its designee. Such offer
(the "Offer") shall: (i) be in writing (the "Offer Notice"); (ii) specify the
number of Shares proposed to be transferred; and (iii) specify the proposed sale
price for the Shares proposed to be sold. Within 5 business days after the
Company receives the Offer Notice from the Purchaser, the Company shall notify
the Purchaser in writing whether it irrevocably elects to purchase all, but not
less than all, such Shares on the terms of the Offer. If the Company shall have
exercised its right to purchase such Shares pursuant to this paragraph, then,
within 5 business days after delivery of notice of acceptance of the Offer by
the Company, at the offices of the Company or such other place as may be
mutually agreed upon, the Company shall pay the aggregate purchase price for the
Shares by wire transfer of immediately available funds to the account designated
by the Purchaser and the Purchaser shall deliver to the Company the certificates
representing such Shares free and clear of any liens, charges and encumbrances,
duly endorsed in blank, or accompanied by stock powers duly executed in blank.
If the Company does not give the Purchaser such notice of acceptance within such
5 business day period, then the Offer shall be deemed to be rejected. If the
Company rejects (or is deemed to reject) the Offer, then during the next 90 days
the Purchaser shall be free to consummate the transaction described in the Offer
Notice at the price set forth therein or a higher price; provided that if the
Purchaser does not consummate such transaction within 90 days after the Company
has (or is deemed to have) rejected the Offer, then the provisions of this
Section 6 shall again apply to any sale, transfer or other disposition of any
Shares.

c. The Purchaser may freely sell or otherwise transfer any Shares with or
without the Company's consent at any time after the Restricted Period.

Section 7. Survival of Representations and Warranties.

The representations and warranties of the parties hereto contained in this
Agreement or otherwise made in writing in connection with the transactions
contemplated herein shall survive the making of this Agreement and sale of the
Shares, through and until the expiration of the applicable statute of
limitations with respect thereto.

Section 8. Notices.

All notices and other communications hereunder shall be in writing and shall be
delivered by hand or overnight courier or sent by first-class mail, postage
pre-paid, or by telecopy, as follows:

If to the Purchaser:

QCI Asset Management Inc. 40A Grove Street Pittsford, New York 14534 Attention:
H. Edward Shill Telephone: (585) 218-2060

with a copy to:

QCI Asset Management Inc. 40A Grove Street Pittsford, New York 14534 Attention:
Eric Alvitol Telephone: (585) 218-2060

;

Page 13.

;

If to the Company, at:

Corning Natural Gas Holding Corporation 330 West William Street Corning, New
York 14830 Attention: Michael I. German, President and Chief Executive Officer
Telephone: 607-936-3755 ext. 239

and to:

Nixon Peabody LLP 1300 Clinton Square Rochester, New York 14604 Attention:
Deborah J. McLean Telephone: 585-263-1307

or, in each case, at such address and to the attention of such person as either
party shall have furnished to the other by notice.

Section 9. Entire Agreement.

This Agreement constitutes the entire understanding between the parties hereto
with respect to the subject matter hereof and supersede all prior agreements and
understandings of the parties, whether oral or written. This Agreement may be
modified or terminated only by an instrument in writing signed by the parties
hereto. Representations made by the Company in this Agreement are modified by
any disclosures with respect thereto made in the schedules to this Agreement and
are solely for the benefit of the Purchaser and may not be relied upon by any
other person. Where a specific representation applies to any matter of fact or
law, such representation shall be the exclusive representation with respect to
the subject matter thereof and no other or general representation shall be
deemed to apply to such matter of fact or law.

Section 10. Successors and Assigns.

This Agreement shall not be assigned by any party without the prior written
consent of the other party, provided, however, that Purchaser may assign all or
any portion of this Agreement to any Affiliate. Any attempted assignment in
contravention with the foregoing shall be void. This Agreement shall be binding
on and shall inure to the benefit of the successors and assigns of the parties
hereto and any permitted assignee and/or successor of the Purchaser shall
succeed to (and have the right to enforce) all of the Purchaser's rights
hereunder. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement.



Page 14.

;

Section 11. Headings.

The headings of the sections of this Agreement are solely for convenience of
reference and shall not affect the meaning of any of the provisions hereof.

Section 12. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, including, without limitation, Section 5-1401 of the New
York General Obligations Law, without giving effect to the principles of
conflicts of law. Each of the parties hereto irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America, in each case located in the County
of Steuben, for any action, proceeding or investigation in any court or before
any governmental authority ("Litigation") arising out of or relating to this
Agreement and the transactions contemplated hereby and thereby, and further
agrees that service of any process, summons, notice or document by U.S.
Registered Mail to its respective address set forth in this Agreement shall be
effective service of process for any Litigation brought against it in any such
court. Each of the parties hereto hereby irrevocably and unconditionally waives
any objection to the laying of venue of any Litigation arising out of this
Agreement or the transactions contemplated hereby and thereby in the courts of
the State of New York or the United States of America, in each case located in
the County of Steuben, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such Litigation
brought in any such court has been brought in an inconvenient forum. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby and thereby.

Section 13. Counterparts.

This Agreement may be executed in one or more separate counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

Section 14. No Delay, Waiver.

No delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any waiver on the part of
any party of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

Section 15. Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons, entities or circumstances shall not be affected by such
invalidity or unenforceability.

;

;

[Signature page follows]

;

Page 15.

;

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the dates
set forth below, to be effective as of the date first above-written.



CORNING NATURAL GAS HOLDING CORPORATION By: /s/Michael I. German Michael I.
German, President and Chief Executive Officer



Date: April 14, 2014

;

PURCHASER

COLD SPRING CONSTRUCTION PROFIT-SHARING PLAN

By: QCI ASSET MANAGEMENT, INC.,

As its Attorney in Fact By: /s/Linda F. Reagan
Name: Linda F. Reagan
Title: Client Service Manager



Date: April 14, 2014







QCI ASSET MANAGEMENT, INC



By: /s/Eric N. Alvito Name: Eric N. Alvito
Title: Trader



Date: April 14, 2014

;

;

;

;

;

Schedule 3.1(b): Schedule of Owned Entities including Subsidiaries

Subsidiary: Corning Natural Gas Corporation Corning Natural Gas Appliance
Corporation 330 West William Street Corning, NY 14830

Each wholly owned by CORNING NATURAL GAS HOLDING CORPORATION

Joint Ventures: Leatherstocking Gas Company, LLC

Leatherstocking Pipeline Company, LLC 330 West William Street Corning, NY 14830

The Company and Mirabito Holdings, Incorporated each own 50% of the joint
venture and each appoint three managers to operate the new company. The seventh
manager is a neutral manager agreed to by the Company and Mirabito Holdings,
Incorporated who is not an officer, director, shareholder or employee of either
company. The current managers are Joseph P. Mirabito, John J. Mirabito and
William Mirabito from Mirabito Holdings, Incorporated; Matthew J. Cook, Michael
I. German and Russell S. Miller from the Company; and Carl T. Hayden as the
neutral manager. Joseph P. Mirabito and William Mirabito are stockholders and
current board members of the Company.

Schedule 3.6: Outstanding Warrants, Options, Rights or Other Securities of the
Company

No outstanding Warrants or other Rights

Outstanding Options:

2014 Stock Options















Number of Shares Remaining Options

Weighted Average Exercise Price

Weighted Average Remaining Contractual Term

Outstanding at October 1, 2013

13,500

$12.83

2 years

Options granted during quarter ended December 31, 2013

-





Options exercised

-





Options canceled during quarter ended December 31, 2013

-





Outstanding at December 31, 2013

13,500

$12.83

2 years

Exercisable at December 31, 2013

13,500

$12,83

2 years

;

Schedule 3.7: Liabilities incurred or accrued since Form 10-K for fiscal year
ended September 30, 2013

As disclosed in Exchange Act Reports

Schedule 3.10: Litigation and Material Applications and Proceedings

Litigation:

No changes since December 31, 2013.

Other Proceedings:

The Company's wholly-owned subsidiary Corning Natural Gas Corporation ("Gas
Company") received a notice from the U.S. Internal Revenue Service ("IRS") dated
September 2013 that the IRS would audit the Gas Company's federal income tax
returns for the year ended September 30, 2012. The audit is in process and the
Gas Company is providing the IRS with requested items.